DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 02/01/2021. Claims 1, 3, 5-15, and 17-23 are considered in this office action. Claims 1, 9, 15, 21, and 23 have been amended. Claims 2, 4, and 16 are cancelled. Claims 1, 3, 5-15, and 17-23 are pending examination. Objections to claims 21 and 23 are withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The cited references, alone or in combination, fail to teach or suggest the newly added limitations of amended independent claims 1, 9, and 15
	
Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:
Claim 1 line 3 “anti ice” should read “anti-ice” and line 5 “antic ice” should read “anti-ice”
Claim 9 line 7 “anti ice” should read “anti-ice” and line 9 “antic ice” should read “anti-ice”
Claim 15 line 3 and line 5 “anti ice” should read “anti-ice”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0185464 A1) in view of Pereira (US 2016/0196696 A1), and further in view of do Amaral et al. (US 2010/0155634 A1).
Regarding claim 1, Zheng teaches “A system for predicting component failure in an aircraft anti-ice system (Title, “Method and Apparatus for Monitoring the Wing Anti-Icing Valve”), the system comprising: system control configured to send electrical control signals to a first wing anti-ice valve and to a second wing anti-ice valve (Fig. 3 and Par. [0056] lines 1-6 teaches control system 300 comprising anti-icing control switch 301 which sends control signals to left anti-icing valve and right anti-icing valve; and Par. [0054] lines 11-12 teaches the anti-icing valve 103 is an electro-pneumatic valve), the system control comprising a processor configured to receive sensor inputs that indicate operation of a first wing anti-ice valve that is fluidly connected to a first wing anti-ice duct, which is disposed along a leading edge of a first wing, and a second wing anti-ice valve that is fluidly connected to a second wing anti-ice duct, which is disposed along a leading edge of a second wing, the first wing anti-ice valve and the second wing anti-ice valve having a synchronous or an anti-synchronous relationship (Par. [0064] lines 3-5 teaches the Flight Data Interface and Management Unit (FDIMU) (control with processor) receives data of the aircraft state from onboard sensors; Par. [0061] lines 8-10 and Par. [0062] lines 3-4 teach sensors reporting the open or closed position of the anti-icing valve; 100 comprises an upstream pipe 101 and a downstream pipe 102 (left/right wing anti-ice duct) with an anti-icing valve 103 therebetween (fluidly connected) on the leading edge of the left/right wing); and a memory for recording historical data from the sensor inputs, the memory being communicatively connected to the processor (Par. [0068] lines 2-4 teaches a data acquisition device 502 is DMU, OAR, or FOR of the FDIMU (i.e. part of the processor) or a hardware volatile or non-volatile data memory device; and Par. [0070] lines 2-10 teaches a monitoring system 500 of the wing anti-icing valve that assesses the performance of the wing anti-icing valve by referring to the history data of the opening/closing time for the anti-icing valve (implying recording historical data from the sensor inputs))”, however Zheng does not explicitly teach the system control as “an airfoil and cowl anti ice protection system control card” and “wherein the processor compares operating times of the first and second wing anti-ice valves, calculates a tolerance for operation of the first and second wing anti-ice valves based on stored historical failure data, and identifies operating times that exceed the tolerance”.
	From the same field of endeavor, Pereira teaches the system control as “an airfoil and cowl anti ice protection system control card (Par. [0008] lines 9-11 teaches aircraft controller 22 can include an interface card (system control card))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Zheng to incorporate the teachings of Pereira to have 
	The motivation for doing so would be so the controller is a portion of a flight management system (FMS) and a health monitoring system (HMS) (Pereira, Par. [0008] lines 28-30).
	However, the combination of Zheng and Pereira above does not explicitly teach “wherein the processor compares operating times of the first and second wing anti-ice valves, calculates a tolerance for operation of the first and second wing anti-ice valves based on stored historical failure data, and identifies operating times that exceed the tolerance”.
	From the same field of endeavor, do Amaral teaches “wherein the processor compares operating times of the first and second wing anti-ice valves (Par. [0010] lines 2-9 teaches comparing the measurements of valves in a system onboard an aircraft (which can include anti-ice valves in an aircraft anti-ice system) operating under the same or similar conditions to estimate individual valve degradation states and predict expected time to failure, Par. [0030] lines 1-11 teaches two valve operations (operating times) are being monitored and compared, the situation the operation of two different valves at monitored at different times (e.g. historical information (operating times) from monitoring a first valve and historical information from monitoring a second valve), and comparing the operation of two valves against each other (comparing the operating times)), calculates a tolerance for operation of the first and second wing anti-ice valves based on stored historical failure data (Par. [0031] lines 1-3 teaches calculating ij that determine the differences between the measurements of the two valves, Par. [0035] lines 3-4 teaches converting the residues rij into a single principal component yi for each valve, Par. [0036] lines 2-5 teaches converting the principal component yi into a valve degradation index di (tolerance for operation) according to a function, and Par. [0037] lines 2-3 teaches the degradation function using historical measurements that preceded failure events)), and identifies operating times that exceed the tolerance (Par. [0036] lines 12-13 teaches the degradation index value di as an indicator of valve degradation (identifying valve that exceed a degradation tolerance), Par. [0040] 1-6 lines teaches the degradation index as a function of time di(tk) (operating time), where the valve is not degraded until the time t0 (tolerance operating time) when a change is observed associated with the onset of a fault or incipient failure)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zheng and Pereira to incorporate the teachings of do Amaral to have the processor in the component failure prediction system taught by the combination of Zheng and Pereira compare the operation times of two components, calculate an tolerance for operation of the two anti-ice valves based on historical data, and identify the valve operating times that exceed the tolerance as taught by do Amaral.
	The motivation for doing so would be to automatically monitor the health of valve control system (do Amaral, Par. [0005] lines 4-5).
Regarding claim 3, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 1 above, and further teaches “wherein the sensor inputs indicate operational parameters of the first and second wing anti-ice valves (do Amaral, Par. [0026] lines 1-3 teaches measurements performed by sensors provide information in the form of direct estimates of internal valve condition (indicate operational parameters of first and second anti-ice valves taught by Zheng, Pereira, and do Amaral above)”.
Regarding claim 5, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 1 above, and further teaches “wherein the system is installed on an aircraft (Zheng, Par. [0054] line 2 teaches a wing anti-icing system in an aircraft)”.
Regarding claim 6, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 5 above, and further teaches “wherein the aircraft is a commercial airplane (Pereira, Par. [0007] line 8 teaches a commercial aircraft)”.
Regarding claim 7, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 5 above, and further teaches “wherein the processor sends warning of impending failure when a tolerance is exceeded (Zheng, Par. [0085] lines 1-6 and Par. [0086] lines 1-6 teaches determining whether the time for opening or closing the anti-icing valve is greater than a first threshold indicating the anti-icing valve enters into the declining period, and determining whether the time for opening or closing the anti-icing valve is greater than a second threshold indicating the anti-icing valve enters into the failure period, and Par. [0055] lines 17-20 teaches of the 
Regarding claim 8, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 7 above, and further teaches “wherein the processor sends the warning through an airplane condition monitoring system (ACMS) (Zheng, Par. [0069] lines 2-4 teaches the message (warning) generation device is the ACMS of the FDIMU (flight data interface and management unit))”.
Regarding claim 9, Zheng teaches “A wing anti-ice system for an aircraft that predicts failure of wing anti-ice valves (Title, “Method and Apparatus for Monitoring the Wing Anti-Icing Valve”), the system comprising: a first wing anti-ice duct disposed along a leading edge of a first aircraft wing, the first wing anti-ice duct being fluidly connected to a first wing anti-ice valve; a second wing anti-ice duct disposed along a leading edge of a second aircraft wing, the second wing anti-ice duct being fluidly connected to a second wing anti-ice valve (Fig. 1 and Par. [0054] lines 4-7 shows anti-icing system 100 comprises an upstream pipe 101 and a downstream pipe 102 (left/right wing anti-ice duct) with an anti-icing valve 103 therebetween (fluidly connected) on the leading edge of the left/right wing); system control configured to send electrical control signals to a first wing anti-ice valve and to a second wing anti-ice valve (Fig. 3 and Par. [0056] lines 1-6 teaches control system 300 comprising anti-icing control switch 301 which sends control signals to left anti-icing valve and right anti-icing valve; and Par. [0054] lines 11-12 teaches the anti-icing valve 103 is an electro-pneumatic valve), the system control comprising a processor configured to receive a first pressure input and a second pressure input, the first and second pressure inputs indicating an operational characteristic of the first wing anti-ice valve and the second wing anti-ice valve, respectively (Par. [0064] lines 3-5 teaches the Flight Data Interface and Management Unit (FDIMU) (control with processor) receives data of the aircraft state from onboard sensors; Par. [0073] lines 16-17 teaches the state parameter comprises pressure of the engine bleed air (implying first/second pressure sensor input for the first/second wing anti-ice valves, respectively); and Par. [0089] lines 3-7 teaches the bleed air pressure influences the time for opening or closing the valve and is used to revise the tine for opening or closing the anti-icing valve to accurately reflect the performance of the anti-icing valve (i.e. bleed air pressure inputs indicate an operation characteristic of the first/second anti-ice valve)); and a memory for recording the first and second pressure sensor inputs as historical data, the memory being communicatively connected to the processor (Par. [0068] lines 2-4 teaches a data acquisition device 502 is DMU, OAR, or FOR of the FDIMU (i.e. part of the processor) or a hardware volatile or non-volatile data memory device; Par. [0070] lines 2-10 teaches a monitoring system 500 of the wing anti-icing valve that assesses the performance of the wing anti-icing valve by referring to the history data of the opening/closing time (revised according to the bleed air pressure (Par. [0089] lines 3-7)) for the anti-icing valve (implying recording historical data from the sensor inputs); and Fig. 14C shows historical monitoring of bleed air pressure sensor inputs)”, however Zheng does an airfoil and cowl anti ice protection system control card” and “wherein the processor calculates the operating times of the first and second wing anti-ice valves by comparing the first pressure sensor input and the second pressure sensor input, calculates a tolerance for operation between the first wing anti-ice valve and the second wing anti-ice valve based on stored historical failure data, and identifies operating times of the first and second wing anti-ice valves that exceed the tolerance”.
	From the same field of endeavor, Pereira teaches the system control as “an airfoil and cowl anti ice protection system control card (Par. [0008] lines 9-11 teaches aircraft controller 22 can include an interface card (system control card))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Zheng to incorporate the teachings of Pereira to have the system control taught by Zheng be an interface control card as taught by Pereira.
	The motivation for doing so would be so the controller is a portion of a flight management system (FMS) and a health monitoring system (HMS) (Pereira, Par. [0008] lines 28-30).
	However, the combination of Zheng and Pereira above does not explicitly teach “wherein the processor calculates the operating times of the first and second wing anti-ice valves by comparing the first pressure sensor input and the second pressure sensor input, calculates a tolerance for operation between the first wing anti-ice valve and the second wing anti-ice valve based on stored historical failure data, and identifies operating times of the first and second wing anti-ice valves that exceed the tolerance”.
	From the same field of endeavor, do Amaral teaches “wherein the processor calculates the operating times of the first and second wing anti-ice valves by comparing the first pressure sensor input and the second pressure sensor input, calculates a tolerance for operation between the first wing anti-ice valve and the second wing anti-ice valve based on stored historical failure data (Par. [0031] lines 1-3 teaches calculating residues rij that determine the differences between the sensor measurements (including pressure (Par. [0028] lines 7-9)) of the two valves, Par. [0035] lines 3-4 teaches converting the residues rij into a single principal component yi for each valve, Par. [0036] lines 2-5 teaches converting the principal component yi into a valve degradation index di (tolerance for operation) according to a function, and Par. [0037] lines 2-3 teaches the degradation function using historical measurements that preceded failure events)), and identifies operating times of the first and second wing anti-ice valves that exceed the tolerance (Par. [0036] lines 12-13 teaches the degradation index value di as an indicator of valve degradation (identifying valves that exceed a degradation tolerance), Par. [0040] lines teaches the degradation index as a function of time di(tk) (operating time), where the valve is not degraded until the time t0 (tolerance operating time) when a change is observed associated with the onset of a fault or incipient failure)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to automatically monitor the health of valve control system (do Amaral, Par. [0005] lines 4-5).
Regarding claim 11, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 9 above, and further teaches “wherein the historical data comprises quick access recorder (QAR) data from aircraft (Zheng, Par. [0064] lines 5-9 teaches a quick access recorder (QAR) receiving and saving aircraft state data (historical data))”.
Regarding claim 12, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 9 above, and further teaches “wherein the tolerance is one second (Zheng, Par. [0085] lines 6-8 teaches determining the threshold time for opening and closing the anti-icing valve according to the time for opening or closing the anti-icing valve in good conditions, and lines 11-12 teaches an anti-icing valve with a time for opening and closing in less than one second in good conditions)”.
Regarding claim 13, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 9 above, and further teaches “wherein the processor is further configured to send a warning of impending failure by an aircraft ACMS report when one of the first or second anti-ice valves exceeds the tolerance (Zheng, Abstract lines 6-9 teaches generating an anti-ice valve performance message (warning) based on valve opening and closing time, Par. [0059] teaches the valve failure comprising taking too long of time to open or close (exceeds a tolerance), and Par. [0069] lines 2-4 teaches the message (warning) generation device is the ACMS of the FDIMU (flight data interface and management unit))”.
Regarding claim 14, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 9 above, and further teaches “wherein the first and second wing anti-ice valves are part of a commercial airplane wing-anti ice system (Zheng, Par. [0054] line 2 teaches a wing anti-icing system in an aircraft) (Pereira, Par. [0007] line 8 teaches a commercial aircraft)”.
Regarding claim 15, Zheng teaches “A method of predicting failure of components in an aircraft wing anti-ice system (Title, “Method and Apparatus for Monitoring the Wing Anti-Icing Valve”), the method comprising: sending control signals from system control to a first aircraft wing anti-ice valve and a second aircraft wing anti-ice valve, the system control comprising a processor (Fig. 3 and Par. [0056] lines 1-6 teaches control system 300 comprising anti-icing control switch 301 which sends control signals to left anti-icing valve and right anti-icing valve; and Par. [0054] lines 11-12 teaches the anti-icing valve 103 is an electro-pneumatic valve); collecting, by the processor, historical operational data related to operation of the first aircraft wing anti-ice valve and the second aircraft wing anti-ice valve (Par. [0064] lines 3-5 teaches the Flight Data Interface and Management Unit (FDIMU) (control with processor) receives data of the aircraft state from onboard sensors; Par. [0089] lines 3-7 teaches the bleed air pressure influences the time for opening or closing the valve and is used to revise the tine for opening or closing the anti-icing valve to accurately reflect the performance of the anti-icing valve (i.e. bleed air pressure inputs indicate an operation characteristic of the first/second anti-ice valve); Par. [0070] lines 2-10 teaches a monitoring system 500 of the wing anti-icing valve that assesses the performance of the wing anti-icing valve by referring to the history data of the opening/closing time (revised according to the bleed air pressure (Par. [0089] lines 3-7)) for the anti-icing valve (implying recording historical data from the sensor inputs), and Fig. 14C shows historical monitoring of bleed air pressure sensor inputs), the first aircraft wing anti-ice valve being fluidly connected to a first anti-ice duct that is disposed along a leading edge of a first aircraft wing, and the second aircraft wing anti-ice valve being fluidly connected to a second anti-ice duct that is disposed along a leading edge of a second aircraft wing (Fig. 1 and Par. [0054] lines 4-7 shows anti-icing system 100 comprises an upstream pipe 101 and a downstream pipe 102 (left/right wing anti-ice duct) with an anti-icing valve 103 therebetween (fluidly connected) on the leading edge of the left/right wing), the operational data comprising pressure readings (Par. [0073] lines 16-17 teaches the state parameter comprises pressure of the engine bleed air); and sending a warning of impending failure for the operational times that exceed the operational time tolerances (Par. [0085] lines 1-6 and Par. [0086] lines 1-6 teaches determining whether the time for opening or closing the anti-icing valve is greater than a first threshold indicating the anti-icing valve enters into the declining period, and determining whether the time for opening or closing the anti-icing valve is greater than a second threshold indicating the anti-icing valve enters into the failure period, and Par. [0055] lines 17-20 teaches of the time for opening or closing the anti-icing valve is too long (exceeds a threshold), a warning is sent out)”, however Zheng does not explicitly teach the system control as “an airfoil and cowl anti ice protection system control card” and “analyzing the historical data to identify operational time tolerances that are predictive of failure of the first and second aircraft wing anti-ice valves by comparing the historical operational data to stored historical failure data; identifying operational times that exceed the operational time tolerances”.
	From the same field of endeavor, Pereira teaches the system control as “an airfoil and cowl anti ice protection system control card (Par. [0008] lines 9-11 teaches aircraft controller 22 can include an interface card (system control card))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Zheng to incorporate the teachings of Pereira to have the system control taught by Zheng be an interface control card as taught by Pereira.

	However, the combination of Zheng and Pereira above does not explicitly teach “analyzing the historical data to identify operational time tolerances that are predictive of failure of the first and second aircraft wing anti-ice valves by comparing the historical operational data to stored historical failure data; identifying operational times that exceed the operational time tolerances”.
	From the same field of endeavor, do Amaral teaches “analyzing the historical data to identify operational time tolerances that are predictive of failure of the first and second aircraft wing anti-ice valves by comparing the historical operational data to stored historical failure data (Par. [0030] lines 1-11 teaches two valve operations (operating times) are being monitored and compared, the situation the operation of two different valves at monitored at different times (e.g. historical information (operating times) from monitoring a first valve and historical information from monitoring a second valve), and comparing the operation of two valves against each other (comparing the operating times); Par. [0031] lines 1-3 teaches calculating residues rij that determine the differences between the sensor measurements (including pressure (Par. [0028] lines 7-9)) of the two valves, Par. [0035] lines 3-4 teaches converting the residues rij into a single principal component yi for each valve, Par. [0036] lines 2-5 teaches converting the principal component yi into a valve i (tolerance for operation) according to a function, and Par. [0037] lines 2-3 teaches the degradation function using historical measurements that preceded failure events)); identifying operational times that exceed the operational time tolerances (Par. [0036] lines 12-13 teaches the degradation index value di as an indicator of valve degradation (identifying components that exceed an operational time tolerance), Par. [0040] lines teaches the degradation index as a function of time di(tk) (operating time), where the valve is not degraded until the time t0 (tolerance operating time) when a change is observed associated with the onset of a fault or incipient failure)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zheng and Pereira to incorporate the teachings of do Amaral to include in the method taught by the combination of Zheng and Pereira identifying operational time tolerances predictive of failure of the anti-ice valves by analyzing the historical data and identifying operational times that exceed the tolerances as taught by do Amaral.
	The motivation for doing so would be to automatically monitor the health of valve control system (do Amaral, Par. [0005] lines 4-5).
Regarding claim 17, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 15 above, and further teaches “wherein the historical data comprises pressure data from a plurality of pressure sensors (Zheng, Par. [0073] lines 16-17 teaches the state parameter comprises pressure of the engine bleed air 500 of the wing anti-icing valve that assesses the performance of the wing anti-icing valve by referring to the history data of the opening/closing time (revised according to the bleed air pressure (Par. [0089] lines 3-7)) for the anti-icing valve (implying recording historical data from the sensor inputs); and Fig. 14C shows historical monitoring of bleed air pressure sensor inputs)”.
Regarding claim 18, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 17 above, and further teaches “wherein the operational time tolerances are completion of the operation in less than 1 second (Zheng, Par. [0085] lines 6-8 teaches determining the threshold time for opening and closing the anti-icing valve according to the time for opening or closing the anti-icing valve in good conditions, and lines 11-12 teaches an anti-icing valve with a time for opening and closing in less than one second in good conditions)”.
Regarding claim 19, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 15 above, and further teaches “wherein the historical data is QAR data from an aircraft (Zheng, Par. [0064] lines 5-9 teaches a quick access recorder (QAR) receiving and saving aircraft state data (historical data))”.

Claims 10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0185464 A1) in view of Pereira .
Regarding claim 10, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 9 above, however the combination of Zheng, Pereira, and do Amaral above does not explicitly teach “wherein the processor is configured to perform rule association mining on the historical data”.
	From the same field of endeavor, Smit teaches “wherein the processor is configured to perform rule association mining on the historical data (Par. [0076] lines 1-11 teaches a prognostic platform that identifies an association between one or more items of operational information and a part failure identified in the maintenance information (historical information) using an association rules technique (rule association mining))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zheng, Pereira, and do Amaral to incorporate the teachings of Smit to have the processor in the anti-ice valve failure prediction system taught by the combination of Zheng, Pereira, and do Amaral use rule association mining on the historical data as taught by Smit.
	The motivation for doing so would be to generate and provide a prediction associated with a future failure of an equipment part based on the associations (Smit, Abstract lines 16-19).
Regarding claim 20, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 15 above, however the wherein the analyzing of historical data includes rule association mining”.
	From the same field of endeavor, Smit teaches “wherein the analyzing of historical data includes rule association mining (Par. [0076] lines 1-11 teaches a prognostic platform that identifies an association between one or more items of operational information and a part failure identified in the maintenance information (historical information) using an association rules technique (rule association mining))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zheng, Pereira, and do Amaral to incorporate the teachings of Smit to analyze the historical data in the anti-ice valve failure prediction method taught by the combination of Zheng, Pereira, and do Amaral using rule association mining as taught by Smit.
	The motivation for doing so would be to generate and provide a prediction associated with a future failure of an equipment part based on the associations (Smit, Abstract lines 16-19).
Regarding claim 21, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 1 above, however the combination of Zheng, Pereira, and do Amaral does not explicitly teach “wherein the operating times that exceed the tolerance predict failure of the first wing anti-ice valve or the second wing anti-ice valve within the next 20-50 flights”.
wherein the operating times that exceed the tolerance predict failure of the first wing anti-ice valve or the second wing anti-ice valve within the next 20-50 flights (Par. [0075] lines 1-2 and Par. [0076] lines 1-9 teaches a prognostic platform that generates a prognostic rule (tolerance for operation) associated with predicting a future part failure of an aircraft and based on identifying associations between one or more items of operational information, maintenance information, and/or maintenance information using an association detection technique; Par. [0077] lines 4-8 and Par. [0079] lines 7-13 teaches the prognostic platform receiving information associated with multiple aircraft, adds an indication that a part failure of one of the multiple aircraft occurred within a next number of operations (e.g. within the next 100 flights, which includes 20-50) to an association group corresponding to the number of operations preceding the part failure; and Par. [0090] lines 1-6 teaches the prognostic platform accesses information associated with the prognostic rule (tolerance for operation that includes operational information (operating times) associated with an indication of number of flights before part failure) and predicts a future part failure (identifies operational times that exceed the tolerance indicating part failure within the next number, such as 20-50, of flights)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Zheng, Pereira, and do Amaral to incorporate the teachings of Smit to have the operating times that 
	The motivation for doing so would be to allow the future part failure to be prevented and/or remedied before occurrence (Smit, Par. [0023] lines 4-5).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0185464 A1) in view of Pereira (US 2016/0196696 A1), in view of do Amaral et al. (US 2010/0155634 A1), and further in view of Uefuji et al. (US 2017/0275005 A1).
Regarding claim 22, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 1, above, however the combination of Zheng, Pereira, and do Amaral does not explicitly teach “a first pressure sensor and a second pressure sensor, the first pressure sensor being disposed between the first wing anti-ice valve and the first wing anti-ice duct, and the second pressure sensor being disposed between the second wing anti-ice valve and the second wing anti-ice duct”.
	From the same field of endeavor, Uefuji teaches “a first pressure sensor and a second pressure sensor, the first pressure sensor being disposed between the first wing anti-ice valve and the first wing anti-ice duct, and the second pressure sensor being disposed between the second wing anti-ice valve and the second wing anti-ice duct (Fig. 1 and Par. [0076] lines 5-6 teaches pressure sensor 10 downstream of flow rate valve 61 (first and second anti-icing valve) and disposed 2 (which includes a tube to which the bleed air is supplied through supply line 6 where the tube is disposed along a leading edge of the (first or second) wing (Par. [0054] lines 1-4)) and the flow rate valve 61)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the invention of the combination of Zheng, Pereira, and do Amaral to incorporate the teachings of Uefuji to include in the system taught by the combination of Zheng, Pereira, and do Amaral a first and second pressure sensor disposed between the first wing anti-ice valve and first wing anti-ice duct and the second wing anti-ice valve and second wing anti-ice duct, respectively, as taught by Uefuji.
	The motivation for doing so would be to exert sufficient anti-icing effect by supplying bleed air with a predetermined flow rate at a predetermined temperature to the anti-icing unit (Uefuji, Par. [0052] lines 3-6).
Regarding claim 23, the combination of Zheng, Pereira, and do Amaral teaches all the limitations of claim 9 above, however the combination of Zheng, Pereira, and do Amaral does not explicitly teach “wherein the first pressure sensor input is sent from a first pressure sensor located downstream of the first wing anti-ice valve, and a second pressure sensor input is sent from a second pressure sensor located downstream of the second wing anti-ice valve”.
	From the same field of endeavor, Uefuji teaches “wherein the first pressure sensor input is sent from a first pressure sensor located downstream of the first wing anti-ice valve, and a second pressure sensor input is sent from a second pressure sensor located downstream of the second wing anti-ice valve (Fig. 1 and Par. [0076] lines 4-6 teaches the pressure of the bleed air is detected by pressure sensor 10 at downstream of flow rate valve 61 (first and second anti-icing valve) and the pressure sensor 10 is disposed between the anti-icing unit 2 (which includes a tube to which the bleed air is supplied through supply line 6 where the tube is disposed along a leading edge of the (first or second) wing (Par. [0054] lines 1-4)) and the flow rate valve 61)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zheng, Pereira, and do Amaral to incorporate the teachings of Uefuji to have the first and second pressure sensor input taught by the combination of Zheng, Pereira, and do Amaral be sent from a first and second pressure sensor, respectively, located downstream of a first and second anti-ice valve, respectively, as taught by Uefuji.
	The motivation for doing so would be to exert sufficient anti-icing effect by supplying bleed air with a predetermined flow rate at a predetermined temperature to the anti-icing unit (Uefuji, Par. [0052] lines 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665